DISSENTING OPINION OF CIRCUIT
JUDGE ASHFORD.
I respectfully dissent from the conclusion that the respondents Tee Mun Wai, Tong Xau, Wong How and Pang Lum Mow were legally elected as trustees of the United Chinese Society, at the so called second meeting of December 16, 1913. I cannot persuade myself that the mob which then gathered in the hall of the society, after breaking open the front door with a sledge hammer, constituted, in any just or legal sense, a meeting of the society, authorized to proceed with the election of trustees. Eor some time before the first meeting convened, at noon, and while that meeting was in progress, those who later broke into and took possession of the hall constituted a disorderly mob, for whose control it became necessary to call in police assistance. There is no plausible claim, even on the part of respondents, that the mob in question was composed, to any considerable extent, of bona fide members of the society. The locking of the front door at intervals prior to twelve o’clock noon, was manifestly a prudential course, adopted in order to prevent the mob in question from “rushing” the hall, and illegally capturing the meeting.
It may be conceded that the measures taken by order of the board of trustees, to secure a registration of the membership, *614were unreasonably restrictive and discriminatory, even to tbe extent of invalidating tbe election of tbe petitioning claimants, without, by any means, establishing tbe legality of tbe pretended “election,” held after tbe mob bad broken into tbe society ball, and proceeded to organize a meeting. But I do not feel that tbe official title of tbe petitioning claimants is here involved, and for that reason am willing that so much of tbe decree of tbe trial judge as purports to declare their right to office should be reversed. In my opinion, tbe remainder of tbe decree should be affirmed.
Other reasons, in great variety, and founded upon tbe various elements of tbe controversy, might be adduced in support of my position herein, — but I am no very ardent champion of tbe utility of dissenting opinions — hence I content myself with tbe foregoing brief expression of my dissent in tbe present case.